Citation Nr: 9900634	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-22 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  That decision granted service 
connection for bilateral hearing loss with an evaluation of 0 
percent.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his hearing loss is more severe 
than indicated by the present disability evaluation.  He 
argues that a compensable rating is warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for a compensable rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran currently has Level I hearing acuity in both 
ears.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veterans increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised Ratings Schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110 
(1998).  The assignment of disability ratings for hearing 
impairment are derived by the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  The evaluations derived by the 
Ratings Schedule make allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86 (1998).

On audiological evaluation in June 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
5
50
70
34
LEFT
10
10
60
75
39

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  

On VA audiological evaluation in March 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
60
80
40
LEFT
10
15
60
85
43

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The test results indicate a moderately severe to severe 
sensorineural hearing loss from 3000 to 4000 Hz bilaterally.  
The diagnoses were: history of bilateral hearing loss and 
intermittent tinnitus.  The results of this test revealed a 
mild increase in decibel levels (hearing loss) from the April 
1983 and June 1996 audiograms.  

The veteran takes the position that the rating determination 
contradicts what he was told by the audio examiner at the 
time of his examination.  The veteran contends that the 
examiner told him that he suffered from complete high 
frequency hearing loss that was beyond the help of a hearing 
aid.

The audiometric data from the veterans March 1997 VA 
evaluation indicates Level I hearing acuity in both ears.  
See 38 C.F.R. § 4.87, Table VI (1998).  This represents only 
a mild decrease in hearing acuity from the veteran's earlier 
audiograms.  The application of the Ratings Schedule as 
described in Lendenmann establishes that a noncompensable 
rating for bilateral hearing loss is warranted under 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100, Table VII 
(1998). 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.

Although the veteran believes his disability warrants an 
increased rating, the competent evidence of record 
demonstrates that the veterans hearing loss is rated in 
accordance with his current level of disability as set forth 
in applicable Ratings Schedule criteria.  Therefore, the 
Board finds the preponderance of the evidence is against the 
claim for an increased rating for bilateral hearing loss.


ORDER

Entitlement to an increased (compensable) rating for hearing 
loss is denied.





		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
